Case 4:18-cv-12751-MFL-APP ECF No. 28, PageID.131 Filed 06/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LAKAIYA HARRIS,
                                                    CASE NO. 18-CV-12751
        Plaintiff,
                                                    HON. MATTHEW F. LEITMAN
v.                                                  MAG. ANTHONY P. PATTI

PERFECTING CHURCH d/b/a Perfecting
Church Corporation and MARVIN L.
WINANS,

        Defendants.
                                                                                   /
Steven John Moser                          Reginald Turner (P40543)
MOSER LAW FIRM, P.C.                       Paul Coughenour (P34335)
Attorneys for Plaintiff                    Robert N. Dare (P79207)
3 School Street                            CLARK HILL PLC
Suite 207B                                 Attorneys for Defendants
Glen Cove, New York 11542                  500 Woodward Avenue, Suite 3500
Phone: (516) 671-1150                      Detroit, Michigan 48226
smoser@moseremploymentlaw.com              (313) 965-8356
                                           rturner@clarkhill.com
                                           pcoughenour@clarkhill.com
                                           rdare@clarkhill.com


                                                                            /

                     STIPULATED ORDER OF DISMISSAL OF
                   PLAINTIFF’S COMPLAINT WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties, through their

undersigned attorneys, hereby stipulate that Plaintiff’s Complaint is dismissed with

prejudice, with the parties to bear their own attorneys’ fees and costs.



27656\340547\263255972.v1
Case 4:18-cv-12751-MFL-APP ECF No. 28, PageID.132 Filed 06/17/21 Page 2 of 2




By: s/Steven Moser (with permission)        By: s/Robert N. Dare
Steven John Moser                           Reginald Turner (P40543)
MOSER LAW FIRM, P.C.                        Robert N. Dare (P79207)
Attorneys for Plaintiff                     CLARK HILL PLC
3 School Street                             Attorneys for Defendants
Suite 207B                                  500 Woodward Avenue, Suite 3500
Glen Cove, New York 11542                   Detroit, Michigan 48226
Phone: (516) 671-1150                       (313) 965-8356
smoser@moseremploymentlaw.com               rturner@clarkhill.com
                                            rdare@clarkhill.com


Dated: June 17, 2021



        IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 17, 2021




                                        2
27656\340547\263255972.v1
